Title: From John Adams to Francis Dana, 2 September 1780
From: Adams, John
To: Dana, Francis


     
      Dear Sir
      Amsterdam Septr. 2. 1780
     
     Yours of 27 Ultimo came to hand last night. Mr. Bradford informs me that he Sent to Paris by Post a Packet from Dr. Cooper to me. Have you heard nothing of it?
     Upon my first Arrival I told Mr. De Neufville, that I had orders to pay him 60£ st. for you and offered to do it then; but he has put it off.
     There are no Vessells here going to Massachusetts—but there is one going to Rhode Island, and one to Virginia. There is one also in which Mr. Cabot is interested. I thank you for accepting Mr. Gardoqui’s Bill. The News of the Captures made off St. Vincents by the combined Fleets has not yet gained full Credit here. There is neither Letter nor Newspaper from London later than the 18 of August.
     
     
      Septr. 5
     
     I came this moment from paying Mr. De Neufville, and inclose you his Recipt for Sixty Louis D’ors. The News of the Captures off St. Vincents is confirmed in Abundance from London, and We have News at Same Time of an American Frigate and two Privateer Brigs taking most of the Quebec Fleet.
     A Vessell has arrived from Virginia and another from Philadelphia. Mr. Robert Temple and his Family, are arrived at Bristol from Boston. All these Vessells agree in their Accounts that Things are very well. But no Letters. You will see G. Washingtons and Greens Accounts of Kniphausens Defeat and Retreat from the Jersies. There are Associations for forming Banks at Philadelphia and another talked of at Boston. The Mass Constitution is accepted by more than 2/3 of the People and is to take Place the first of October. My Loves to M. Thaxter. and my dear Friends the Abbys Chalut and Arnoux. My Thanks also to Mr. Grand for his genteel Letters of Recommendation and Credit. With much affection your Friend
    